83 So.3d 883 (2012)
Tommy Lee GREEN, Sr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1376.
District Court of Appeal of Florida, Fifth District.
January 20, 2012.
Rehearing Denied February 29, 2012.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Tommy L. Green, Sr., Wewahitchka, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Green's convictions and sentence without prejudice to his right to seek appropriate and timely postconviction relief. See Dunbar v. State, 35 So.3d 54, 55 (Fla. 5th DCA 2010) (sentencing errors that occur after effective date of amendment to Florida Rule of Criminal Procedure 3.800(b), even if formerly deemed fundamental or patent on face of record, cannot be reviewed by appellate court if issue is not raised at sentencing or in timely post-sentencing proceeding pursuant to Rule 3.800); see also Williams v. State, 56 So.3d 899 (Fla. 5th DCA 2011).
AFFIRMED.
MONACO, EVANDER and JACOBUS, JJ., concur.